United States Court of Appeals
                     For the First Circuit


No. 19-1474

  MARÍA S. DÍAZ-BÁEZ; VÍCTOR A. BURGOS-TORRES; THELMA L. PÉREZ-
  GUZMÁN; MARISOL DOMÍNGUEZ-RIVERA; HÉCTOR J. ALBELO-CARTAGENA;
  MÓNICA MOLINA-SALAS; RAMÓN L. RIVERA-GASCOT; SYLVIA ALVARADO-
  HERNÁNDEZ; PEDRO R. MARTÍNEZ-AGOSTO; CARMEN E. MEDINA-ADORNO;
    PEDRO I. CARTAGENA-RODRÍGUEZ; EDUARDO BARREIRO-DIAZ; MELIXA
   MARRERO-GONZÁLEZ; MERCEDES LAMBERTY-ROMÁN; CARLOS A. AQUINO-
VALENTÍN; DEBBIE A. CARDONA-CAPRE; DIANA I. SÁNCHEZ-PAGÁN; FÉLIX
MARRERO-VÁZQUEZ; GISSELLE PAGÁN-MELÉNDEZ; SHIERLY CARDONA-ORTIZ;
 ROSA M. SOTO-GARCÍA; LIMARI MARTÍNEZ-RODRÍGUEZ; MARIEL TORRES-
 LÓPEZ; ANTONIO J. COLLADO-RIVERA; VIVIAN M. BRACERO-ROSA; LUIS
COSS-VARGAS; BRAULIO E. FIGUEROA-DÍAZ; ROSA M. SANTOS-CARBALLO;
     KAROLIE GÓMEZ-RIVERA; OMAR RIVERA-PÉREZ; CLARIBEL ROSADO-
    FERNÁNDEZ; IVÁN E. GONZÁLEZ-GARCÍA; JOSÉ GRAU-ORTIZ; BRENDA
MARTÍNEZ-FIGUEROA; CIRILO TIRADO-RIVERA; BETZAIDA ROSARIO-FÉLIX;
 VIRGILIO ESCOBAR-QUIÑONES; LUZ CRISTINA JIMÉNEZ-CORTÉS; HÉCTOR
   M. BARRIOS-VELÁZQUEZ; MÓNICA RODRÍGUEZ-OCASIO; DANIEL RAMOS-
RAMOS; CARMEN HAYDEÉ RAMOS-LUNA; MELISA RIVERA-FUENTES; MARIELI
RÍOS-PÉREZ; EVELYN VELÁZQUEZ-ADORNO; JOSÉ W. ORTIZ-LÓPEZ; CÉSAR
  E. DEIDA-TORRES; DAVID R. SHERMAN; REBECCA COTTO-OYOLA; DAVID
 PONCE-MENA; NATIVIDAD CURBELLO-CONTRERAS; VIRGINIA ECHEVARRÍA;
 PEDRO FÉLIX-TORRES; RUTH M. MELÉNDEZ-RODRÍGUEZ; ZUHER YOUSSIF-
    YASSIN; ASTRID M. DELGADO-IRIZARRY; TIRSO RODRÍGUEZ-APONTE;
   YANIRA RODRÍGUEZ-RIVERA; VIVIAN A. HERNÁNDEZ-ROBLES; ROBERTO
MIRANDA-SANTIAGO; ADA I. RIVERA-GARCÍA; JOSÉ E. FIGUEROA-NIEVES;
    ALLAN WAINWRIGHT-ESTAPE; DAISY RODRÍGUEZ-ALEJANDRO; RADAMÉS
   PÉREZ-RODRÍGUEZ; MARÍA I. DELANNOY-DE-JESÚS; MANUEL R. REYES
    ALFONSO; AMARILIS RIVERO-QUILES; LUIS LAGARES-GARCÍA; ROCÍO
 RIVERA-TORRES; JONATHAN R. ORTIZ-SERRANO; CONJUGAL PARTNERSHIP
     ALBELO-HERNÁNDEZ; CONJUGAL PARTNERSHIP BARREIRO-ROSARIO;
      CONJUGAL PARTNERSHIP BURGOS-DÍAZ; CONJUGAL PARTNERSHIP
CARTAGENA-MEDINA; CONJUGAL PARTNERSHIP COLLADO-TORRES; CONJUGAL
PARTNERSHIP COSS-BRACERO; CONJUGAL PARTNERSHIP FÉLIX-ECHEVARRÍA;
    CONJUGAL PARTNERSHIP FIGUEROA-RIVERA; CONJUGAL PARTNERSHIP
   FIGUEROA-SANTOS; CONJUGAL PARTNERSHIP GRAU-VÁZQUEZ; CONJUGAL
     PARTNERSHIP MARRERO-PAGÁN; CONJUGAL PARTNERSHIP MARTÍNEZ-
    ALVARADO; CONJUGAL PARTNERSHIP MIRANDA-HERNÁNDEZ; CONJUGAL
PARTNERSHIP MULER-VELÁZQUEZ; CONJUGAL PARTNERSHIP ORTIZ-ACEVEDO;
  CONJUGAL PARTNRESHIP PONCE-COTTO; CONJUGAL PARTNERSHIP RAMOS-
     RODRÍGUEZ; CONJUGAL PARTNERSHIP REYES-DELANNOY; CONJUGAL


                             - 1 -
 PARTNERSHIP RODRÍGUEZ-RODRÍGUEZ; CONJUGAL PARTNERSHIP RIVERA-
    ROSADO; CONJUGAL PARTNERSHIP TIRADO-MARTÍNEZ; CONJUGAL
                  PARTNERSHIP LAGARES-RIVERO,

                     Plaintiffs, Appellants,

 JUANA M. CONTRERAS-CASTRO; LEILA A. HERNÁNDEZ-JIMÉNEZ; YELITZA
    I. HERNÁNDEZ-HERNÁNDEZ; YALITZA ROSARIO-MENENDEZ; RAQUEL
 CARDONA-SOTO; MARIBEL ALICEA-LUGO; HUMBERTO L. MULER-SANTIAGO;
  MARIELA TORRES-MOLINI; CARMEN YOLANDA VÁZQUEZ-ORTIZ; LUIS A.
   RODRÍGUEZ-TORO; NEREIDA RIVERA-BATISTA; BERNICE BERBERENA-
    MALDONADO; RICARDO ROSARIO-SÁNCHEZ; AXEL FRESSE-ÁLVAREZ;
  GLORIELY MIRANDA-OCASIO; LUIS A. MULER-SANTIAGO; GRETCHEN M.
   ACEVEDO-RIVERA; DOMINGO MARIANI-MOLINI; REBECA M. NEGRÓN-
 UMPIERRE; JORGE APARICIO-TORRES; CARMEN E. RODRIGUEZ-SANTIAGO;
   LYNETTE YAMBÓ-MERCADO; MARIANNA RAMÍREZ-ÁLVAREZ; CONJUGAL
   PARTNERSHIP FRESSE-MIRANDA; CONJUGAL PARTNERSHIP ROSARIO-
                           BERBERENA,

                           Plaintiffs,

                                v.

  JULIO ALICEA-VASALLO, Executive Director of the AACA, in his
     official and personal capacities; AUTOMOBILE ACCIDENT
                  COMPENSATION ADMINISTRATION,

                     Defendants, Appellees,

  MARIBEL CONCEPCIÓN-CANTRES, former Personnel Director of the
  AACA, in her official and personal capacities; ABC INSURANCE
COMPANY; ERNESTO RIVERA-NEGRÓN; RICHARD DOE; JANE ROE; JANE DOE;
 JOHN DOE; X CORPORATION; Y CORPORATION; DEF INSURANCE COMPANY;
   CONJUGAL PARTNERSHIP ALICEA-DOE; CONJGAL PARTNERSHIP DOE-
          CONCEPCIÓN; CONJUGAL PARTNERSHIP RIVERA-ROE,

                           Defendants.


                          ERRATA SHEET

          The opinion of this Court, issued on December 23,

2021, is amended as follows:




                               - 2 -
           On pages 11–12, footnote 3, add after "(similar)." "The

district court had ruled the stay did not apply.             The parties in

whose interest it would have been to take advantage of the stay,

if applicable at all, take the position the stay did not apply and

no party appealed the determination by the district court.                  Our

decision in HealthproMed Foundation, Inc. v. Department of Health

and Human Services, 982 F.3d 15 (1st Cir. 2020), is distinguishable

because it was clear the stay applied and here the issue is one of

considerable complexity.     See also Borrás-Borrero v. Corporación

del Fondo del Seguro del Estado, 958 F.3d 26, 34 (1st Cir. 2020)

(bypassing the application of the PROMESA automatic stay where the

parties agreed the stay did not apply, the stay issue was "not

clear-cut," and the judgment resulted in dismissal on the merits)."

           On   page   22,   line    1,     add   "the"   before   "Board   of

Directors".




                                    - 3 -